


Exhibit 10.2
To:


Deutsche Bank
Aktiengesellschaft






G u a r a n t e e


We have been informed that you, Deutsche Bank AG including all branches, are
prepared, subject to certain terms and conditions, to enter into credit
agreements and/or other agreements within the banking relationship (collectively
and each of them, the „Agreement„) with IPG Laser GmbH, Siemensstr. 7, 57299
Burbach, Germany (the „Customer“) against our first demand guarantee.
Accordingly, we issue this Guarantee in order to secure all existing, future and
contingent claims arising from the banking relationship and to ensure that you
shall receive payment of all amounts expressed to be payable by the Customer
hereunder up to the amount of EUR 30,000,000.00 in the currency and at the place
provided therein at its stated or accelerated maturity (the „Indebtedness“), net
of any deduction or withholding whatsoever and irrespective of the factual or
legal circumstances (including, but not limited to, force majeure or any event
or action delaying or preventing any conversion or transfer to or receipt by you
in the account agreed to by you) and motives by reason of which the Customer may
fail to pay the Indebtedness.


1.
Guarantee und Guaranteed Amount



We hereby irrevocably and unconditionally guarantee the payment to you, in
Cologne and in effective EUR, of the Indebtedness up to


E U R 3 0 , 0 0 0 , 0 0 0 . 0 0
(in words: Euro thirty million)


including such further amounts as correspond to interest, cost, expenses, fees
and all other amounts as agreed upon to be payable by the Customer. Payment
hereunder will be made in Cologne and in effective EUR without any deduction or
withholding whatsoever.


2.
Payment upon First Demand



We shall effect payment hereunder immediately upon your first demand and
confirmation in writing or by teletransmission that the amount claimed from us
equals the Indebtedness (or part thereof) which the Customer has not paid when
due.









--------------------------------------------------------------------------------




3.
Primary, Independent Obligation



This Guarantee constitutes our primary and independent obligation to make
payment to you in accordance with the terms hereof, under any and all
circumstances, regardless of the validity, legality or enforceability of the
Agreement and irrespective of all objections, exceptions or defences from the
Customer or third parties.


4.
Guarantee for Payment



You shall not be required first to claim payment from, to proceed against, or
enforce any claims on or security given by, the Customer or any other person
before making demand from us hereunder.


5.
Exclusion of Specific Defences



This Guarantee and our obligations hereunder shall not be contingent upon the
legal relationship between you and the Customer and shall be independent of and
enforceable notwithstanding
(a) any defect in any provision of the Agreement,
(b) any absence or insufficiency of corporate resolutions relating to the
Indebtedness,
(c) any inadequate representation of the Customer,
(d) any absence of licences or other authorisations or any factual or legal
restrictions or limitations existing or introduced in the country of the
Customer (including, but not limited to, force majeure or any event or action
delaying or preventing any conversion or transfer to or receipt by you in the
account agreed to by you),
(e) any agreement made between you and the Customer concerning the Indebtedness,
including any extension of the term of payment and any rescheduling or
restructuring of the Indebtedness, whether or not we shall have given our
consent thereto,
(f) the taking, existence, variation or release of any other collateral provided
to you for the Indebtedness, and your legal relationship with any provider of
such other collateral,
(g) any right of the Customer to rescind the Agreement, and
(h) any right that you may have to set-off the Indebtedness against a
counterclaim of the Customer.


6.
Taxes



Any amount payable by us hereunder will be paid free and clear of and without
deduction of any withholding taxes. Withholding taxes are taxes, duties or
governmental charges of any kind whatsoever which are imposed or levied in, by
or on behalf of the country in which we are/or the Customer is situated, and
which are deducted from any payment hereunder and/or under the Agreement. If the
deduction of withholding taxes is required by law, then we shall pay such
additional amounts as may be necessary in order that the net amounts received by
you after such deduction shall equal the amount that would have been receivable
had no such deduction been required.








--------------------------------------------------------------------------------




7.
Currency Indemnity



Payments made by us to you pursuant to a judgement or order of a court or
tribunal in a currency other than that of the Guarantee (the „Guarantee
Currency“) shall constitute a discharge of our obligation hereunder only to the
extent of the amount of the Guarantee Currency that you, immediately after
receipt of such payment in such other currency, would be able to purchase with
the amount so received on a recognised foreign exchange market. If the amount so
received should be less than the amount due in the Guarantee Currency under this
Guarantee, then as a separate and independent obligation, which gives rise to a
separate cause of action, we are obliged to pay the difference.


8.
Limitation of Subrogation



So long as any Indebtedness has not been satisfied or any sum remains payable
under the Agreement, we undertake not to assert any claim we may have against
the Customer by reason of the performance of our obligations under this
Guarantee, whether on contractual grounds or on any other legal basis, until the
Indebtedness has been satisfied and all amounts payable to you under the
Agreement have been fully and irrevocably received or recovered. Any amount
received or recovered by us from the Customer shall be held in trust for and
immediately paid to you. If we make any payment to you hereunder, we shall only
be subrogated in your rights against the Customer once the Indebtedness has been
satisfied and all amounts payable to you under the Agreement have been fully and
irrevocably received or recovered by you.


9.
Dissolution/Change of Structure



The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form of the Customer.


10.
Miscellaneous



We represent and warrant that this Guarantee is binding, valid and enforceable
against us in accordance with its terms. We waive any express acceptance of this
Guarantee by you. We confirm that we have taken, and will continue to take, all
necessary steps to ensure that any amount claimed by you from us hereunder can
be transferred to you immediately, free of any deduction, cost or charges
whatsoever. We waive any right to require information from you in respect of the
Agreement and the Indebtedness.


11.
Term



This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Customer to you due to the Indebtedness
or under the Agreement have been fully and irrevocably received by you.




--------------------------------------------------------------------------------




However, should you thereafter become liable to return monies received in
payment of the Indebtedness as a result of any bankruptcy, composition or
similar proceedings affecting the Customer, this Guarantee shall be reinstated
and become effective again notwithstanding such expiration.


12.
Partial Invalidity



Should any provision of this Guarantee be unenforceable or invalid, the other
provisions hereof shall remain in force.


13.
Applicable Law, Jurisdiction



This Guarantee and all rights and obligations arising hereunder shall in all
respects be governed by German law. We hereby submit to the jurisdiction of the
competent courts of Frankfurt am Main, Germany, and, at your option, of the
competent courts of our domicile.
We hereby irrevocably appoint IPG Laser GmbH, Siemensstr. 7, 57299 Burbach,
Germany as our agent for service of process or other legal summons in connection
with any action or proceedings in Germany arising under this Guarantee. We
irrevocably waive any objection which we may now or hereafter have that such
proceedings have been brought in an inconvenient forum.


This Guarantee replaces the Guarantee dated June 26th 2012 in the amount of EUR
20.000.000,00 of IPG Photonics Corporation to Deutsche Bank AG.


 
 
IPG Photonics Corporation
 
 
 
 
 
 
Oxford, MA, August 11, 2014
 
/s/ Valentin Gapontsev
place, date
 
legally binding signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





